      Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 JENNIFER NANNEMAN,
                                             CIVIL ACTION NO.
                    Plaintiff,

 v.
                                             JURY TRIAL DEMANDED
 OPPORTUNITY FINANCIAL, LLC
 and EQUIFAX INFORMATION
 SERVICES, LLC,

                    Defendants.


                                  COMPLAINT
      Plaintiff, Jennifer Nanneman (hereinafter “Plaintiff”), by and through her

attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, and by way

of Complaint against Defendants, Opportunity Financial, LLC (“Opportunity

Financial”) and Equifax Information Services, LLC (“Equifax”) alleges as follows:

                                 INTRODUCTION

                                        1.

      This is an action for damages brought by an individual consumer for

Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(the “FCRA”) and other claims related to unlawful credit reporting practices. The


                                   Page 1 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 2 of 11




FCRA prohibits furnishers of credit information from falsely and inaccurately

reporting consumers’ credit information to credit reporting agencies.


                                    PARTIES

                                         2.

      Plaintiff, Jennifer Nanneman, is an adult citizen of Missouri.


                                         3.

      Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.


                                         4.

      Defendant Opportunity Financial is a limited liability company that is

organized under the laws of Delaware and is headquartered in Chicago, Illinois.

Opportunity Financial regularly furnishes consumer credit information to consumer

reporting agencies.


                                         5.

      Defendant Equifax is a limited liability company, organized under the laws of

Georgia, that engages in the business of maintaining and reporting consumer credit

information.




                                   Page 2 of 11
      Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 3 of 11




                            JURISDICTION AND VENUE

                                            6.

       This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because the rights and obligations of the parties in this action arise

out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provide that an action to

enforce any liability created under 15 U.S.C. § 1681 may be brought in any

appropriate United States District Court, without regard to the amount in

controversy.


                                            7.

       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

defendants are residents of the state of Georgia and because defendant Equifax holds

a principal office in this district.


                             FACTUAL ALLEGATIONS

                                            8.

       Defendant Opportunity Financial issued an account ending in 5630 to

Plaintiff. The account was routinely reported on Plaintiff’s consumer credit report.




                                       Page 3 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 4 of 11




                                           9.

      The consumer report at issue is a written communication of information

concerning Plaintiff’s credit worthiness, credit standing, credit capacity, character,

general reputation, personal characteristics, and mode of living. It serves as a factor

in establishing the consumer’s eligibility for credit to be used primarily for personal,

family, or household purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.


                                          10.

      On or about April 8, 2019, Plaintiff and Miller & Steeno, P.C., on behalf of

Opportunity Financial, entered into a settlement agreement for the above referenced

account. A copy of the settlement agreement is attached hereto as Exhibit A.


                                          11.

      Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

lump sum payment in the amount of $2,376.88 to settle and close her Opportunity

Financial credit account.


                                          12.

      Plaintiff, via her debt settlement representative, timely made the requisite

settlement payment. A proof of this payment is attached hereto as Exhibit B.




                                     Page 4 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 5 of 11




                                          13.

      However, over half a year later, Plaintiff’s Opportunity Financial account

continued to be negatively reported.


                                          14.

      In particular, on a requested credit report dated October 24, 2019, Plaintiff’s

Opportunity Financial account was reported with a status of “CHARGE OFF,” a

balance of $888.00, and a past due balance of $888.00. The relevant portion of

Plaintiff’s credit report is attached hereto as Exhibit C.


                                          15.

      This trade line was inaccurately reported. As evidenced by the enclosed

documents, the account was settled for less than full balance and must be reported

as settled with a balance of $0.00.


                                          16.

      On or about November 13, 2019, Plaintiff, via her attorney at the time, notified

Equifax directly of a dispute with completeness and accuracy of the reporting of

Plaintiff’s Opportunity Financial account. A redacted copy of this letter and the

certified mail receipts are attached hereto as Exhibit D.




                                      Page 5 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 6 of 11




                                          17.

      Therefore, Plaintiff disputed the accuracy of the derogatory information

reported by Opportunity Financial to Equifax via certified mail in accordance with

15 U.S.C. § 1681i of the FCRA.


                                          18.

      In October of 2020, Plaintiff requested an updated credit report for review.

The tradeline for Plaintiff’s Opportunity Financial account remained inaccurate, as

Defendants failed to correct the inaccuracy. The relevant portion of the October 2020

credit report is attached hereto as Exhibit E.


                                          19.

      Equifax did not notify Opportunity Financial of the dispute by Plaintiff in

accordance with the FCRA; or alternatively Equifax did notify Opportunity

Financial, who then failed to properly investigate and delete the tradeline or properly

update the tradeline on Plaintiff’s credit reports.


                                          20.

      If Opportunity Financial or Equifax had performed a reasonable investigation

of Plaintiff’s dispute, Plaintiff’s Opportunity Financial account would have been

updated to reflect a “settled” status with a balance of $0.00.




                                     Page 6 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 7 of 11




                                        21.

      Despite the fact that Opportunity Financial has promised through its

subscriber agreements or contracts to accurately update accounts, Opportunity

Financial has nonetheless willfully, recklessly, or negligently failed to follow this

requirement, as well as the requirements set forth under the FCRA. This has resulted

in the intended consequences of this information remaining on Plaintiff’s credit

reports.


                                        22.

      Defendants failed to properly maintain and failed to follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit information

and Plaintiff’s credit report, concerning the account in question, thus violating the

FCRA. These violations occurred before, during, and after the dispute process

began with Equifax.


                                        23.

      At all times pertinent hereto, Defendants were acting by and through their

agents, servants or employees, who were acting within the scope and course of their

employment, and under the direct supervision and control of the Defendants herein.




                                    Page 7 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 8 of 11




                                         24.

      At all times pertinent hereto, the conduct of Defendants, as well as that of their

agents, servants or employees, was intentional, willful, reckless, or negligent, and in

wanton disregard for federal law and the rights of the Plaintiff herein.


                               CLAIM FOR RELIEF

                                         25.

      Plaintiff reasserts and incorporates herein by reference all facts and

allegations set forth above.


                                         26.

      Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).


                                         27.

      Opportunity Financial is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher,” as codified at 15 U.S.C. § 1681s-2.


                                         28.

      Opportunity Financial is reporting inaccurate credit information concerning

Plaintiff to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.




                                    Page 8 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 9 of 11




                                         29.

      Plaintiff notified Defendants directly of a dispute on the account’s

completeness and accuracy as reported.


                                         30.

      Opportunity Financial failed to complete an investigation of Plaintiff’s written

dispute and provide the results of an investigation to Plaintiff and the credit bureaus

within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).


                                         31.

      Opportunity Financial failed to promptly modify the inaccurate information

on Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).


                                         32.

      Equifax failed to delete information found to be inaccurate, reinserted the

information without following the FCRA, or failed to properly investigate Plaintiff’s

disputes.


                                         33.

      Equifax failed to maintain and failed to follow reasonable procedures to assure

maximum possible accuracy of Plaintiff’s credit report, concerning the account in

question, violating 15 U.S.C. § 1681e(b).




                                    Page 9 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 10 of 11




                                         34.

      As a result of the above violations of the FCRA, Plaintiff suffered actual

damages in one or more of the following categories: lower credit score, denial of

credit, embarrassment and emotional distress caused by the inability to obtain

financing for everyday expenses, rejection of credit card application, higher interest

rates on loan offers that would otherwise be affordable, and other damages that may

be ascertained at a later date.


                                         35.

      As a result of the above violations of the FCRA, Defendants are liable to

Plaintiff for actual damages, punitive damages, statutory damages, attorney’s fees

and costs.


     WHEREFORE, Plaintiff demands that judgment be entered against

Defendants as follows:

      (a)    That judgment be entered against Defendants for actual damages

             pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      (b)    That judgment be entered against Defendants for punitive damages

             pursuant to 15 U.S.C. § 1681n;

      (c)    That the Court award costs and reasonable attorney's fees pursuant to

             15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and



                                   Page 10 of 11
     Case 1:21-cv-01096-TWT-RDC Document 1 Filed 03/17/21 Page 11 of 11




      (d)    That the Court grant such other and further relief as may be just and

             proper.

                        DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         Law Offices of Robert S. Gitmeid &
                                         Associates, PLLC

                                         /s/ William Thomas Hoover
                                         William Thomas Hoover
                                         GA Bar No. 819305
                                         william.h@gitmeidlaw.com
                                         30 Wall Street, 8th Floor #741
                                         New York, NY 10005
                                         Tel: (866) 249-1137
                                         Fax: (877) 366-4747
                                         Counsel for Plaintiff




                                     Page 11 of 11
